36 N.Y.2d 886 (1975)
In the Matter of Arthur Greene et al., Appellants,
v.
Lee Goodwin, as Commissioner of Housing and Community Renewal of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued April 28, 1975.
Decided June 4, 1975.
Barney Rosenstein for appellants.
Milton Altman, Arthur Gussaroff and Richard G. Liskov for Rochdale Village, Inc., respondent.
Louis J. Lefkowitz, Attorney-General (Jesse J. Fine and Samuel A. Hirshowitz of counsel), for Lee Goodwin, as Commissioner of Housing and Community Renewal, respondent.
Marc Kahn for National Emergency Civil Liberties Committee, amicus curiae.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, without costs, on the opinion at the Appellate Division.